office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b01 rllor postn-134729-13 uilc date date to james c fee jr senior level counsel philadelphia global high wealth industry large business international from david l lundy assistant to the branch chief branch office of associate chief_counsel international subject qualified_dividend_income from cypriot holding_company -- sec_1 this memorandum responds to your request for nontaxpayer-specific chief_counsel_advice this advice may not be used or cited as precedent issue whether a cypriot holding_company with no cypriot ownership can qualify for benefits of the u s -cyprus income_tax treaty the treaty for purposes of sec_1 which provides u s shareholders with a reduced_rate of tax on dividends received from qualified foreign_corporations conclusion a cypriot holding_company with no cypriot ownership can qualify for benefits of the treaty for purposes of sec_1 if the establishment acquisition and convention between the government of the united_states of america and the government of the republic of cyprus for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income signed mar reprinted in tax_treaties cch section references are to the internal_revenue_code_of_1986 as amended postn-134729-13 maintenance of the company and the conduct of its operations did not have as a principal purpose obtaining benefits under the treaty in this case the company was established in cyprus and is being maintained for reasons unrelated to the treaty the company qualifies for benefits under article of the treaty because there was no principal purpose of obtaining treaty benefits thus the company is a qualified_foreign_corporation for purposes of sec_1 and dividends received by the company’s u s shareholder will qualify for a reduced_rate of tax facts holdco is a corporation organized under the laws of cyprus taxpayer a u s resident owns a portion of the outstanding shares of holdco the remaining shares are owned by persons who are not residents of the united_states or cyprus holdco which owns an operating company in a third country was established in cyprus for reasons unrelated to the treaty holdco has never earned u s -source income or claimed any benefit under the treaty on his form_1040 taxpayer treated dividends he received from holdco as qualified_dividend_income law and analysis under sec_1 dividends received from a ‘qualified foreign corporation’ are treated as ‘qualified dividend income’ eligible for a reduced_rate of tax sec_1 sets forth the preferential tax_rates applicable to net_capital_gain according to sec_1 net_capital_gain includes qualified_dividend_income sec_1 defines qualified_dividend_income as dividends received during the taxable_year from i domestic corporations and ii qualified foreign_corporations a qualified_foreign_corporation is any foreign_corporation if i such corporation is incorporated in a possession_of_the_united_states or ii such corporation is eligible for benefits of a comprehensive_income_tax_treaty with the united_states which the secretary determines is satisfactory for purposes of this paragraph and which includes an exchange of information program sec_1 notice_2011_64 2011_37_irb_231 date contains a list of u s income_tax treaties that meet the requirements of sec_1 sec_3 of notice_2011_64 provides in order to be treated as a qualified_foreign_corporation under the treaty test a foreign_corporation must be eligible for benefits of one of the u s income_tax treaties listed in the appendix accordingly the foreign_corporation must be a resident within the meaning of such term under the relevant treaty and must satisfy any other requirements of that treaty including the requirements under any applicable limitation_on_benefits provision for purposes of determining whether it satisfies these requirements a foreign_corporation is treated as though it were claiming postn-134729-13 treaty benefits even if it does not derive income_from_sources_within_the_united_states see h_r conf_rep no pincite stating that a company will be treated as eligible for treaty benefits if it would qualify for benefits under the treaty the appendix to notice_2011_64 includes cyprus in the list of countries with which the united_states has income_tax treaties that meet the applicable_requirements paragraph a i of article fiscal residence of the treaty provides that the term resident of cyprus includes a cypriot corporation paragraph sec_1 and of article limitation_on_benefits of the treaty provide as follows a person other than an individual which is a resident of a contracting state shall not be entitled under this convention to relief from taxation in the other contracting state unless a more than percent of the beneficial_interest in such person or in the case of a corporation more than percent of the number of shares of each class of the corporation’s shares is owned directly or indirectly by one or more individual residents of the first-mentioned contracting state and b the gross_income of such person is not used in substantial part directly or indirectly to meet liabilities including liabilities for interest or royalties to persons who are residents of a state other than a contracting state and who are not citizens of the united_states for the purposes of subparagraph a a corporation that has substantial trading in its stock on a recognized exchange in a contracting state is presumed to be owned by individual residents of that contracting state a stock exchange shall be treated as a recognized exchange by agreement of the competent_authorities of the contracting states paragraph shall not apply if it is determined that the establishment acquisition and maintenance of such person and the conduct of its operations did not have as a principal purpose obtaining benefits under the convention the treasury_department technical explanation the te of paragraph of article provides under paragraph paragraph will not apply and benefits will not be denied even if the conditions of paragraph are not met if it is postn-134729-13 determined that the establishment acquisition and maintenance of the person claiming treaty benefits and the conduct of its operations did not have the obtaining of treaty benefits as a principal purpose this test recognizes that there are bona_fide business reasons for an entity in a contracting state to be owned by residents of a third state in many circumstances the granting of treaty benefits to such a person is not inconsistent with the objectives of the treaty this test would be met for example if a cyprus company owned by residents of third countries conducts business operations in cyprus and holds investments in the united_states or engages in business activities in the united_states which are related or incidental to those business activities for example if the cyprus company lends money to a supplier in the united_states in order to assure a source of supply and thereby derives interest_income from the united_states that income could be considered incidental to its business activities the test of paragraph would also be met if the aggregate cypriot tax burden is equal to or greater than the tax reductions claimed under the convention the test could also be satisfied in other ways it should be noted that a resident of cyprus who under paragraph of article fails to qualify for treaty benefits cannot have the benefits restored by virtue of paragraph of this article taxpayer will be eligible for the reduced_rate of tax on dividends he received from holdco if the company is a qualified_foreign_corporation under sec_1 to be a qualified_foreign_corporation holdco must be eligible for benefits of the treaty as provided by notice_2011_64 holdco is treated as though it were claiming treaty benefits holdco is a resident of cyprus under article a i of the treaty because it is a corporation organized under the laws of cyprus holdco cannot qualify for benefits of the treaty under paragraph of article because it is not owned by individual residents of cyprus the issue then is whether holdco can qualify for benefits under paragraph of article which turns on whether there was a ‘principal purpose’ of obtaining benefits under the treaty the te provides examples of how a cypriot entity might satisfy the test in paragraph of article one of the examples describes a cypriot company that conducts business operations in cyprus the company qualifies under paragraph because it did not have a principal purpose of obtaining benefits under the treaty in addition to the specific examples described the te indicates that the test of paragraph also could be satisfied in other ways in this case holdco was established in cyprus and is being maintained for reasons unrelated to the treaty holdco qualifies under paragraph of article because there was no ‘principal purpose’ of obtaining benefits under the treaty thus holdco is a qualified_foreign_corporation for purposes of sec_1 and dividend income that taxpayer received from holdco qualifies for the applicable net_capital_gain tax_rate set forth in sec_1
